DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive.
 Claims 1-22 are pending in this application and have been considered below.   
Arguments:
The applicant argued features, i.e., facial recognition for person recognition with clothing change awareness, reads upon Li as follows.
Examiner’s Response:
Li is discussing CNN based facial recognition.  As a result, Li shows the limitation of “defining a primary model for identifying a class of input data based on a first characteristic of the input data”  Second, Li discusses using body regions to identify intra-personal visual appearance variations such as the same person that changes clothes.  Therefore, Li shows the limitation of “defining a secondary model for detecting a change to a second characteristic between multiple input data captured at different times.”  Third, Li discusses, in Fig. 4, forward links from the input data to the fusion of multi-class classifiers with the face and body regions.  Consequently, Li shows the limitation of “defining a forward link from an output of  … of the secondary model to an input of … of the primary model.” Finally, Li discusses, in Fig. 4, multi-level contextual model takes input images in parallel to determine the face regions an body regions.  Thus, Li shows the limitation of “training the primary model and the secondary model in parallel based on a training set of input data.”
Arguments:
The applicant argues that the secondary reference, Asif, does not disclose the limitation “defining a forward link from an output of an intermediate layer of the secondary model to an input of an intermediate layer of the primary model.”   
Examiner’s Response:
The instant application seems to be attempting to claim the features of the instant application’s Fig. 5, 530.  Stated in the PG Publication (US 2020/0356762 A1) of the instant application ¶56, “connecting the output of the first layer 522 of the second stream to the input of second layer 513.” Li shows the limitation two models in parallel in Fig. 4, and fusing the features of the parallel models to identify the person.  However, since Li is written at a high level of abstraction, the intermediate layers are not shown in Li’s Fig. 4.  Therefore, the secondary reference, Asif, was used to show that it was known at the time of filing to use “fusion layers 35.i fuse class-specific feature maps from the output of the nodes of the two CNN modalities.”   The motivation to combine comes from the background of Asif, specifically ¶¶ 5 and 8, which teach that fusing class-specific CNN activations produced by the convolutional
layers from different modalities and generates stronger and more discriminative feature maps than a traditional CNNs.  This motivation is supported by KSR and the MPEP.

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 10-12, 14-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (A Multi-Level Contextual Model For Person Recognition in Photo Albums – hereinafter “Li”) in view of Asif et al. (US 2019/0163955 A1).
Claim 1:
Li discloses a method for training a model, the method comprising: defining a primary model for identifying a class of input data based on a first characteristic of the input data (p. 6, ¶1 under § 4.2, discloses “a deep CNN based face recognition system .. for feature extraction from face regions”; ¶2 discloses “the given head bounding box … a face detector”); 
defining a secondary model for detecting a change to a second characteristic between multiple input data captured at different times (p. 6, ¶1 under § 4.3 discloses “AlexNet [15]
using body regions on the training set”; Fig. 5 discloses “same person in four photo groups:
the intra-personal visual appearance variations” i.e. input data captured at different times with different clothes; p. 4, ¶2 under § 3.3 discloses “people change clothes”; p. 4, ¶2 under § 3.3 discloses “define the relevancy between two photos using the photo similarity” i.e. detecting a change); 
defining a forward link from an output of (p. 3, Fig. 4 and p. 6 § 4.4 discloses fusing “multi-class classifiers with the face and body regions”); and 
training the primary model and the secondary model in parallel based on a training set of input data (p. 3, Fig. 4’s multi-level contextual model appears to take input images in parallel to determine the face regions an body regions; see p. 6, § 4.2-4.3, for a description of the CNN’s for the face and body regions; p. 5, § 4.1 discloses “PIPA dataset is composed of the training set”).
Li discloses all of the subject matter as described above except for specifically teaching “an intermediate layer … an intermediate layer.”  However, Asif in the same field of endeavor teaches “an intermediate layer … an intermediate layer.” (¶28 discloses “The fusion layers 35.i fuse class-specific feature maps from the output of the nodes of the two CNN modalities 33, 34 through an element-wise sum operation. As indicated in box 35, given Batch A and Batch B respectively output from each CNN modality 33, 34.”; ¶27 discloses “nodes 33.i and 34.i includes a convolutional layer Convi, that includes a standard rectified linear unit layer Relu and a standard max pooling layer Pool.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Li and Asif before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use CNN-based deep fusion architecture that fuses class-specific CNN activations produced by the convolutional layers from different modalities and generates stronger and more discriminative feature maps than a traditional
CNN.  This motivation for the combination of Li and Asif is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 3 and 14:
Li and Asif discloses the method of claim 1, wherein the primary model includes at least one layer for extracting a feature representation of the first characteristic and the secondary model includes at least one layer for extracting a feature representation of the second characteristic (Li p. 6, § 4.2-4.3, for a description of the CNN’s for the face and body regions; p. 3, Fig. 4).
Claims 4 and 15:
Li and Asif discloses the method of claim 1, wherein the input data is image data (p. 3, Fig. 4, discloses a “Photo Set” of image data).
Claims 5 and 16:
Li and Asif discloses the method of claim 1, wherein the first characteristic is a face and the second characteristic is clothes (Li p. 6, § 4.2-4.3, for a description of the CNN’s for the face and body regions; p. 3, Fig. 4).
Claims 6 and 17:
Li and Asif discloses the method of claim 5, wherein the forward link is from a first layer of the secondary model to the second layer of the primary model (Asif Fig.3, 35.1).
Claims 10 and 21:
Li and Asif discloses the method of claim 5, wherein first characteristic is an output from a face convolutional neural network (CNN) (p. 6, § 4.2 discloses “a deep CNN based face recognition system”).
Claims 11 and 22:
Li and Asif discloses the method of claim 10, wherein second characteristic is an output from a clothes convolutional neural network (CNN) (p. 6, § 4.3 discloses “AlexNet [15] using body regions on the training set”; where, AlexNet is well known CNN architecture).
Claim 12:
Li and Asif discloses the discloses non-transitory machine-readable storage medium encoded with instructions (Asif ¶11) for training a model, comprising … 
The combination of Li and Asif discloses the remaining elements recited in claim 12 for at least the reasons discussed in claim 1 above.


Allowable Subject Matter
Claims 2, 7-9, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666